Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 10 has been cancelled.  Claims 1-9 and 11-19 are pending.

Election/Restrictions
Claims 8-9 and 11-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 15, 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
of Naesje is only along one side, and does not extend laterally.”  See page 11 of applicant’s remarks submitted January 7, 2021, second paragraph, last sentence.  The Office understands that “at least one hole” includes more than one hole.  However, “at least one hole” means that even “one hole” must meet the claim limitation.  It is clear that “one hole” can’t be arranged around the perimeter of the lateral surface of the straw.  Claim 1 was not described in the specification.
Note that claim 5 states that the second holes are arranged around the perimeter of the straw …  Claim 5 depends from claim 4 which adds the limitation that there is “two or more second holes.”  Note that applicant did not place the limitations of claim 5 into claim 1 and include intervening claim 4.  Claims 2-7 are rejected because these claims depend from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Naesje (US 2005/0061822).
Naesje discloses a straw (outer tube 1 and inner tube 29) as shown in Fig. 1-3, 13 and 14 but with specific reference to Fig. 13 comprising: a first open front end (top end where P2 is located), a second closed front end (bottom end is closed by bottom wall), at least one first hole (vent hole 20) arranged on the lateral surface of the straw in a first portion of the straw extending from the center of the straw to the first open front end, and at least one second hole (openings in outer tube to form valve 70 which includes valve openings 36a, 36b as shown in Fig. 3a and 3b are arranged around the perimeter of the straw and these holes can be applied to the embodiment of Fig. 13 and 14) arranged on and around the lateral surface of the straw in a second portion of the straw extending from the center of the straw to the second closed front end.
Re claims 4 and 5, two or more second holes are formed by valve openings 36a, 36b as shown in Fig. 3a and 3b are arranged around the perimeter of the straw and these holes can be applied to the embodiment of Fig. 13 and 14.
Figure 3b of Naesje is reproduced below and marked to show the two second holes:

    PNG
    media_image1.png
    1021
    654
    media_image1.png
    Greyscale


	Re claim 6 and referring to Fig. 13, the first end portion is between hole 20 and the first end and the second end portion is between hole (36a) and second end, the central portion is the portion between holes 20 and 36a, wherein the diameter of the straw in the central portion (at the neck portion between bellows and part 42) is smaller than the diameter of the straw (OD of outer tube) in the first portion and (OD of outer tube) in the second portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naesje.
Naesje discloses a distance between the at least one first hole and the first open end and a distance between the at least one second hole and the second closed end.  However, there is no quantified distance dimensions given within Naesje.
Regarding claim 2, the range of 5-40 % of total straw length would mean that the hole 20 would be at least 5% of the straw length from the top end and if one deemed the straw too close, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to increase the length that the outer tube extends away from the vent hole 20 to provide an extended mouthpiece for the user to make it easier to use the mouthpiece.  The vent hole 20 needs to be placed above the top of the drink container 61 so that it can vent to the exterior.  The vent hole 20 could not be mounted greater than 40 % of total straw length because this would place the vent on the drink container 
Re claim 3, the range of 0-40 % is stated.  The device prevents outflow when tipped over or squeezed to the extent that a higher internal pressure would allow flow through valve opening 36a.  The valve opening can’t be located above 40 % of the straw length because this would position the valve opening out of alignment with the blocking portion 42 of inner tube 29 which closes the valve.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to position the valve less than 40 % of the straw length to make the valve operative.

Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive.
The Office understands that applicant refers to Fig. 13 of Naesje and that only one opening in the outer tube forms valve 70.  Applicant added “around” to claim 1 from claim 5.  In rejecting claims 4 and 5, the Office action mailed October 7, 2020 stated that the teaching in Fig. 3a and 3b discloses a valve 70 having two openings 36a, 36b which seems conveniently absent from applicant’s remarks.  Applicant should not completely ignore relevant statements in an Office action.  Applicant did not respond to the rejection of claim 5 when adding, at least partially, a claim 5 limitation.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733